NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                          KEVIN OTTAR, Appellant.

                             No. 1 CA-CR 15-0277
                              FILED 8-9-2016


           Appeal from the Superior Court in Maricopa County
                      No. CR2013-004881-003 DT
                 The Honorable Danielle J. Viola, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

The Law Office of Kyle T. Green P.L.L.C., Mesa
By Kyle Green
Counsel for Appellant
                             STATE v. OTTAR
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.


W I N T H R O P, Judge:

¶1             Kevin Ottar appeals his felony convictions and sentences for
one count of conspiracy to possess marijuana for sale, one count of use of
wire communication or electronic communication in drug-related
transactions, one count of attempted possession of marijuana for sale, one
count of second-degree money laundering, and one count of possession of
drug paraphernalia. Ottar’s counsel has filed a brief in accordance with
Smith v. Robbins, 528 U.S. 259 (2000); Anders v. California, 386 U.S. 738 (1967);
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), stating he has searched
the record on appeal and found no arguable question of law. His counsel
therefore requests we review the record for fundamental error. See State v.
Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999) (stating that this
court reviews the entire record for reversible error). We allowed Ottar to
file a supplemental brief in propria persona, and he has done so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible
error, we affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶3           In 2013, a grand jury indicted Ottar, charging him with one
count of conspiracy to possess marijuana for sale (a class 2 felony, “count
1”), one count of use of wire communication or electronic communication
in drug-related transactions (a class 4 felony, “count 2”), one count of


1     Absent material changes from the relevant date, we cite a statute’s
current version.

2       We view the facts in the light most favorable to sustaining the
verdicts and resolve all reasonable inferences against Ottar. See State v.
Kiper, 181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).



                                       2
                            STATE v. OTTAR
                           Decision of the Court

possession of marijuana for sale (a class 2 felony, “count 3”), one count of
second-degree money laundering (a class 3 felony, “count 4”), and one
count of possession of drug paraphernalia (a class 6 felony, “count 5”). See
A.R.S. §§ 13-1003, -2317, -3405, -3415, -3417.

¶4              At trial, the State presented the following evidence: In
October 2010, Tempe Police Officer Michael Pooley was introduced to Ottar
through a confidential informant. Ottar and Officer Pooley met in a local
mall, and discussed a large-scale marijuana transaction. Ottar gave the
officer a Breitling watch and a diamond-studded bracelet as down payment
for the purchase of about one thousand pounds of marijuana.

¶5            Working with other officers, Officer Pooley obtained
approximately 1,300 pounds of marijuana packaged in bales, and stored the
bales in a warehouse. In the meantime, Ottar and Officer Pooley talked on
the phone several times regarding the details of the transaction.

¶6            Approximately two weeks later, Officer Pooley met with
Ottar, accomplice Ruan Junior Hamilton, and the informant at the local
mall, and they proceeded to the warehouse. At the warehouse, Ottar and
Hamilton examined the marijuana and identified the bales in which they
were interested. Hamilton told Officer Pooley that they would purchase
375 pounds and the rest was to be set aside for other buyers who would
come at a later time.

¶7            After inspecting the marijuana, Ottar and Hamilton met
Officer Pooley at a residence to transfer money. Ottar and Hamilton arrived
with a large suitcase; Hamilton opened the suitcase, and began to take U.S.
currencies in various denominations out of the suitcase. Shortly thereafter,
Officer Liliane Duran, posing as Officer Pooley’s girlfriend and their money
courier, also showed up at the residence. The money—approximately
$180,000—was sorted, counted, and placed in a duffle bag, which Officer
Duran then took as she left the premises. The men then went back to the
warehouse. Ottar and Hamilton further inspected the bales chosen by them
and, with the help of undercover officers there, repackaged the bales, using
supplies that were mostly purchased by the informant with money
supplied by Hamilton.

¶8           After leaving the warehouse, Ottar talked to Officer Pooley
over the phone about when the other buyers would arrive in Phoenix and
when the rest of the purchase money to complete the transactions would be
provided. The phone conversations continued into the early hours of the
next day, when Ottar eventually told Officer Pooley that the money was



                                     3
                             STATE v. OTTAR
                            Decision of the Court

ready and they were about to leave their hotel with those funds. Ottar and
Hamilton were arrested in the hotel parking lot with a suitcase that later
was found to contain a large amount of cash. In a subsequent search of their
hotel room, the police discovered another large amount of cash, and some
jewelry.

¶9            The jury found Ottar guilty as charged for counts 1, 2, 4, and
5, and guilty of a lesser, included crime of attempted possession of
marijuana for sale for count 3. The court imposed mitigated sentences of
3.5 years of imprisonment for count 1, 1.5 years for count 2, 2.5 years for
count 3, 1.5 years for count 4,3 all to run concurrently, and three years of
supervised probation for count 5, with credit for thirty-eight days of
presentence incarceration. Ottar timely appealed.

                                 ANALYSIS

       I.     Issues Raised by Ottar

¶10           On appeal, Ottar argues the indictment for count 3 was
“false,” in violation of Ariz. R. Crim. P. 13.1(a), and the charges in the
indictment were “unspecified” because the pertinent subsections of A.R.S.
§ 13-3405 were not specifically identified, in violation of Ariz. R. Crim. P.
13.2(c). He further argues these two alleged errors were not addressed by
his counsel at trial, amounting to ineffective assistance of counsel, in
violation of his Sixth Amendment rights.

¶11            None of these issues may be raised on direct appeal. Any
objections to the indictment should have been raised before trial. See Ariz.
R. Crim. P. 13.5(e) (permitting challenges to the indictment only through a
pre-trial motion and within the time frame as specified in Rule 16.1 of the
Arizona Rules of Criminal Procedure); Ariz. R. Crim. P. 16.1(b) (requiring
motions be filed no later than twenty days before trial). Ottar did not do
so; accordingly, he has waived such objections. See Ariz. R. Crim. P. 16.1(c)
(precluding untimely motions); State v. Anderson, 210 Ariz. 327, 335–36,
¶¶ 15-17, 111 P.3d 369, 377-78 (2005) (holding objections to the indictment


3        The sentence of 1.5 years’ imprisonment for such a felony as count 4
is less than the statutory limit of 2 years provided in A.R.S. § 13-702(D); we,
however, do not correct this error. State v. Dawson, 164 Ariz. 278, 286, 792
P.2d 741, 749 (1990) (stating that, absent a timely appeal or cross-appeal
from the State, an appellate court cannot correct an illegally lenient
sentence).



                                       4
                               STATE v. OTTAR
                              Decision of the Court

not raised before trial were waived). As for claims of ineffective assistance
of counsel, Ottar must first raise those issues via a petition for post-
conviction relief filed with the trial court. Ariz. R. Crim. P. 32.1(a), (h); State
v. Spreitz, 202 Ariz. 1, 3, ¶ 9, 39 P.3d 525, 527 (2002).

       II.     Other Issues

¶12           We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
¶ 30, 2 P.3d at 96. The evidence presented at trial was substantial and
supports the verdicts, and the sentences, except as noted for count 4, were
within the statutory limits. Ottar was represented by counsel at all stages
of the proceedings and allowed to speak at sentencing. The proceedings
were conducted in compliance with his constitutional and statutory rights
and the Arizona Rules of Criminal Procedure.

¶13            After filing of this decision, defense counsel’s obligations
pertaining to Ottar’s representation in this appeal have ended. Counsel
need do no more than inform Ottar of the status of the appeal and of his
future options, unless counsel’s review reveals an issue appropriate for
petition for review to the Arizona Supreme Court. See State v. Shattuck, 140
Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Ottar has thirty days from the
date of this decision to proceed, if he desires, with a pro per motion for
reconsideration or petition for review.

                                CONCLUSION

¶14            Ottar’s convictions and sentences are affirmed.




                                   :AA




                                         5